DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:

the bypass valve provided on the one or more pipes so as to bypass the medium from and to the HVAC unit; and how the one or more pipes is connected to the blower or the HVAC unit as described in the specification (see at least [0030] of PG-Pub).  

How the principle of evaporative cooling is applied to the charging pad as described in the specification (see at least [0055] of PG-Pub). It is unclear as to how water is delivered to the charging pad, turned into vapor, and expelled through outlet #220.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Throughout the specifications, “other gas” should read “other gases”.
  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 3 and 10-11 is/are objected to because of the following informalities:  

In the aforementioned claims, “other gas” should read “other gases”.

Appropriate correction is required.
Claim(s) 11 is/are objected to for its/their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	electronic device in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

electronic device is interpreted to cover at least a smartphone as per para [0023] of the PG-pub; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-5, 7, and 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3 calls for the limitation “wherein the at least one of the blower, the bypass valve or the vent includes the blower”; which limitation is indefinite as it is unclear as to how the blower includes the blower. It is also unclear as to how a bypass or a vent may include the blower.

Claim 4 calls for the limitation “wherein the at least one of the blower, the bypass valve or the vent includes the bypass valve”; which limitation is indefinite as it is unclear as to how the bypass valve includes the bypass valve. It is also unclear as to how the blower or the vent may include the bypass valve.

A similar problem is found in claim 7 with the recitation “wherein the at least one of a blower, a bypass valve or a vent includes the vent”.

A similar problem is found in claim 12 with the recitation “wherein the at least one of the blower, the bypass valve or the vent includes the bypass valve”.

Claims 5 and 13 are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, 12-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert (US 20130234656 A1).

Regarding claim 1:
Lambert discloses a charging apparatus for charging an electronic device #16 within a vehicle, comprising: 
a first sensor #52 configured to measure or detect a temperature of the electronic device ([0029]); 
at least one blower #32 configured to adjust the temperature of the electronic device or a surface of a charging pad ([0024]); and 
a processor #54 coupled to the first sensor and the at least one blower ([0030]) and configured to: 
determine that the temperature of the electronic device exceeds a first threshold temperature, and control the at least one blower to increase or decrease the temperature of the electronic device or the surface of the charging pad ([0030]). 

Regarding claim 2:
Lambert further discloses wherein to determine that the temperature of the electronic device exceeds the first threshold temperature the processor is configured to determine that the temperature of the electronic device is greater than or equal to the first threshold temperature ([0030]). 

Regarding claims 4-5:
Examiner notes that the limitations of claim 4 are not required by the claims, as claim 4 is directly related to an alternative and optional feature of claim 1. As Lambert discloses a blower, limitations pertaining to the “bypass valve” become alternative and optional, and thus Lambert reads on the claim.

Regarding claim 6:
Lambert further discloses wherein to control the at least one of the blower, the bypass valve or the vent to increase or decrease the temperature of the electronic device or the surface of the charging pad the processor is configured to: decrease the temperature of the electronic device or the surface of the charging pad when the temperature of the electronic device is greater than or equal to the first threshold temperature; and increase the temperature of the electronic device or the surface of the charging pad when the temperature of the electronic device is less than a second threshold temperature, wherein the second threshold temperature is less than the first threshold temperature ([0030-0031]. Note: a second threshold temperature is inherently disclosed by Lambert). 

Regarding claim 7:
Examiner notes that the limitations of claim 7 are not required by the claims, as claim 7 is directly related to an alternative and optional feature of claim 1. As Lambert discloses a blower, limitations pertaining to the “vent” become alternative and optional, and thus Lambert reads on the claim.

Regarding claim 9:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 9.

Regarding claims 12-13:
Please see rejection of claims 4-5 above.

Regarding claim 15:
Lambert further discloses wherein the processor is configured to: determine that the temperature of the electronic device is less than or equal to a minimum threshold temperature; and control the at least one blower to increase the temperature of the electronic device or the surface of the charging pad when the temperature of the electronic device is less than or equal to the maximum threshold temperature (inherently present. See at least [0030-0032]; especially when the blower is controlled to be off). 

Regarding claim 16:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 16, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02.

Regarding claims 17-18:
Lambert further discloses increasing, by the processor and using the at least one blower, the temperature of the charging device when the temperature of the charging device is less than the second threshold temperature; wherein the second threshold temperature is less than the first threshold temperature (inherently present. See at least [0030-0032]; especially when the blower is controlled to be off). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 20130234656 A1) in view of Koo (US 20180224909 A1).

Regarding claim 3:
Lambert discloses wherein the processor is configured to activate the blower to circulate or move air to decrease the temperature of the electronic device or the surface of the charging pad (Fig. 1, [0024]). 

Lambert does not disclose wherein air is circulated or moved through one or more pipes below the surface of the charging pad.

In the same field of endeavor, Koo teaches that it is known to circulate through one or more pipes below the surface of the charging pad to cool decrease the temperature of an electronic device or a surface of the charging pad (see at least Fig. 6; air passages #231 & #232, and #233, [0134] and [0144-0146]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lambert with the claimed arrangement above as taught by Koo.

One of ordinary skills would have recognized that doing so would have improved the cooling of the charging pad and the electronic device; at least by virtue of directly directing all the cooled air across the surface of charging pad and the electronic device. other benefits including providing an aesthetically pleasing system where the blower is nor directly seen operated by a user of the vehicle.

Regarding claim 10:
Please see rejection of claim 3 above.

Regarding claim 11:
Lambert as discloses all the limitations.
As modified, Lambert discloses wherein the processor is configured to activate the blower to circulate or move the air through the one or more pipes until the temperature of the electronic device is less than the maximum threshold temperature (see rejection of claim 10 and Lambert, para [0030]). 

Claim(s) 8, 14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 20130234656 A1) in view of Govindaraj (US 20160181849 A1).

Regarding claim 8:
Lambert discloses all the limitations, except for 
a second sensor configured to measure or detect an ambient temperature of a surrounding environment; wherein the processor is configured to control the at least one blower to increase or decrease the temperature of the electronic device or the surface of the charging pad based on the ambient temperature and the temperature of the electronic device. 

Govindaraj teaches that in order to adjust the temperature of an electronic device or the surface of the charging pad, it is known to employ a processor that measures an ambient temperature of the surrounding environment to achieve such function (see [0037], [0079], [0086], and [0097]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lambert with a second sensor configured to measure or detect an ambient temperature of a surrounding environment, wherein the processor is configured to control the at least one blower to increase or decrease the temperature of the electronic device or the surface of the charging pad based on the ambient temperature and the temperature of the electronic device; in a similar manner as taught by Govindaraj.

One of ordinary skills would have recognized that doing so would have optimized the efficiency of the system; at least by preventing overcooling.

Regarding claims 14, 19, and 20:
Please see rejection of claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lofy (US 20190261535 A1) and Shi (CN 207426771 U) teaches charging pad cooled via at least one tube.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763